IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00124-CV

JOHN PAVELKA,
                                                              Appellant

V.

DEPARTMENT OF FAMILY AND
PROTECTIVE SERVICES,
                                                              Appellee



                             From the County Court
                                Hill County, Texas
                          Trial Court No. CV206-19CCL


                           MEMORANDUM OPINION


      John Pavelka attempts to appeal the trial court’s “Order for Required

Participation” signed on March 28, 2019. By letter dated April 12, 2019, the Clerk of this

Court notified Pavelka that this case was subject to dismissal because it appeared the

“Order For Required Participation” was not a final, appealable order. See In the Interest

of A.S., No. 07-19-00093-CV, 2019 Tex. App. LEXIS 2444 (Tex. App.—Amarillo March 27,

2019, no pet. h.) (mem. op.); In re N.N., No. 09-18-00049-CV, 2018 Tex. App. Lexis 2643
(Tex. App.—El Paso April 16, 2018, no pet.) (mem. op.). Pavelka was warned in the same

letter that the Court may dismiss this appeal unless, within 14 days from the date of the

letter, a response was filed showing grounds for continuing the appeal.                          Pavelka

responded, but the response does not show grounds for continuing the appeal.1

           Accordingly, this appeal is dismissed.

           Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.


                                                         TOM GRAY
                                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 8, 2019
[CV06]


1
    The response in its entirety is as follows:

The county court order is a final order that orders me to do services and abide by a safety plan that keeps
my daughter from staying at home. So it is appealable.
I would also like to request immediate relief from the order. CPS has harmed my child for long enough.
She would like to come home.

Pavelka v. Dep’t. of Fam. & Protective Servs.                                                       Page 2